Citation Nr: 1527607	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for subacromial impingement syndrome, left shoulder.

2.  Entitlement to a rating in excess of 10 percent for pes planus, with symptomatic plantar fasciitis, mild degenerative joint disease of the first metatarsophalangeal joint, mild hallux valgus and limitus of the right foot.

3.  Entitlement to a rating in excess of 10 percent for pes planus with symptomatic plantar fasciitis, mild hallux valgus and limitus of the left foot.

4.  Entitlement to a rating in excess of 10 percent for duodenitis and gastritis prior to September 21, 2011. 

5.  Entitlement to a rating in excess of 60 percent for duodenitis and gastritis from September 21, 2011.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  A September 2013 rating decision increased the rating of duodenitis and gastritis to 60 percent, effective September 21, 2011.  

In response to a September 2013 supplemental statement of the case that addressed all four issues on appeal, the Veteran indicated that he was satisfied with the decision regarding his appeal and wished to withdraw his appeal.  However, in a January 2015 statement, the Veteran, through his representative, indicated that he wished to withdraw the issue regarding an increased rating for the left shoulder disability and wished to continue the appeals regarding his left and right feet.  The matter seeking an increased rating for duodenitis and gastritis is not mentioned in this statement.  Therefore, it is unclear whether the Veteran wishes to continue with his appeal of that issue.  To ensure that there is no prejudice to the Veteran, the Board will continue to include the matter of an increased rating for duodenitis and gastritis as a matter on appeal. 

The Veteran was scheduled to appear for a hearing before the Board in February 2015.  VA's electronic appeals tracking system indicates that the Veteran withdrew his request for a hearing.
The issues seeking increased ratings for left and right foot disabilities and duodenitis and gastritis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a January 2015 statement, prior to promulgation of a decision by the Board, the Veteran, through his representative, withdrew his appeal seeking an increased rating for subacromial impingement syndrome, left shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding an increased rating for subacromial impingement syndrome, left shoulder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2015 statement, the Veteran, through his representative, stated that he wished to withdraw his appeal seeking an increased rating for subacromial impingement syndrome of the left shoulder.  January 2015 VA Form 21-4138.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking an increased rating for subacromial impingement syndrome of the left shoulder.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal seeking a rating in excess of 20 percent for subacromial impingement syndrome, left shoulder is dismissed.


REMAND

In March 2015, VA treatment records from the Denver VA Medical Center and Colorado Springs Community Based Outpatient Clinic dated from September 2013 to March 2015 were added to the record on appeal.  These records include information that may be pertinent to the Veteran's appeals.  In April 2015, the Board sent the Veteran and his representative a letter notifying them of the addition of this evidence to the record and offering them an opportunity to waive initial AOJ review of this evidence.  The letter specifically stated that if the Board did not receive a response 45 days after the date of the letter, the Board would assume that the Veteran did not wish to have the Board decide his appeal at this time and would remand the appeal to the AOJ for review of the additional evidence.  That period of time has lapsed and the Board has not received a response to the letter.  Therefore, the Board must remand the case to have the additional evidence reviewed by the AOJ.  38 C.F.R. § 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claims on appeal, specifically including initial consideration of the VA treatment records dated from September 2013 to March 2015.  If any of the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


